PER CURIAM.
The appellants appeal an order awarding attorneys’ fees and costs to the appel-lee. We recently reversed the underlying judgment in the appellants’ favor, and remanded the matter back to the trial court for a new trial. See Whitby v. Infinity Radio Inc., 951 So.2d 890 (Fla. 4th DCA 2007). Accordingly, we also reverse the order appealed. See Fraser-Watson v. Maxim Healthcare Servs., 849 So.2d 1201 (Fla. 4th DCA 2003) (reversing an award of costs that was predicated on a reversed final judgment). If the trial court’s reconsideration of the underlying matter results in another judgment in favor of the appel-lee, the court may also reconsider the propriety of awarding attorneys’ fees and costs.

Reversed.

SHAHOOD, C.J., STEVENSON and HAZOURI, JJ., concur.